DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 31 and 35 introduce new matter “wherein the received message includes an indication of a type of reference signa” The disclosure as field does not teach these features. The disclosure teaches using a MAC-CE or PDCCH to indicate which USS or CSS to monitor for PDCCH or sPDCCH, par.[0085, 0096 – 0097, 0099, 0162, 0165,0191-0194, 0213-0214, 0219]. None of the indication or messages in the above paragraphs disclose explicitly indicating a particular type of reference signal Cell-Specific Reference Signal (CRS) for downlink and Demodulation Reference Signal (DM-RS) for uplink. In particular par.[0085] recites, in part, “Another parameter may be a spatial resource including at least one of an associated antenna port number or numbers, reference signal type (e.g., DM-RS or CRS), associated physical cell-ID, and associated virtual cell-ID.”, which pertains to the type of sPDCCH resource, par.[0084], however, the reference signal type is not indicated in the message. 
With regard to the disclosure as it pertains to the above disclosed reference signals, the disclosure teaches that the CRS is transmitted in a downlink control channel par.[0060] which recites, in part, “FIG. 4 illustrates a REG definition in a downlink control channel region with 2 Tx cell specific reference signals (CRS) shown as RS0 and RS1. FIG. 5 illustrates a REG definition in downlink control channel region with 4 Tx CRS shown as RS0, RS1, RS2, and RS3. If a CRS is located in the same OFDM symbol as a DL control channel, a DL control channel REG may be comprised of REs (e.g., 4 REs) that are contiguous with the exception of REs containing CRS, which may be skipped over.”). Also, with regard to DM-RS which recites, in part, “The PHICH that may be intended for a WTRU may be defined dynamically, for example, with resource information provided in an uplink grant. The uplink grant may be for the PUSCH, for which the PHICH may include an ACK or NACK. The resource information may include a lowest PRB index (l.sub.PRB_RA.sup.lowest_index) and/or DM-RS cyclic shift (n.sub.DMRS).”). As can be seen from the above discussion the disclosure as filed does not teach the newly claimed features, and the claims are rejected. Dependent claims 32-34 and 36 are rejected for their dependency on claims 30, 33, and 36. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al (US 2018/0234998 A1).
Regarding claims 16 and 23, the disclosure of You teaches a wireless transmit/receive unit (WTRU) comprising: 
a transceiver (fig.10 teaches an RF unit); and 
a processor (fig.10 teaches a processor); 
the processor configured to determine physical downlink control channel (PDCCH) candidates of a search space (par.[0076] and table, wherein the UE tries to decode PDCCH candidates in either of a User Specific Search Space or a Common Search Space which is used by each UE. Also, par.[0070] discloses that the physical downlink control channel (PDCCH) carries the Downlink Control Information (DCI), wherein the DCI comprises resource allocation information such as resource allocation information for uplink and downlink transmissions, e.g. Downlink and Uplink grant. Par.[0082]); 
the processor and the transceiver configured, on a condition the transceiver has not received a message with an indication to monitor a set of short PDCCH (sPDCCH) candidates of the search (par.[0179 – 0182] discloses a semi-static configuration for scheduling in an sTTI or scheduling in a traditional TTI, par.[0180] discloses a semi-static configuration for scheduling. Also, par.[0182] discloses a dynamic scheduling configuration), to monitor a set of PDCCH candidates for DCI (par.[0078] describes monitoring different search spaces for PDCCH candidates for PDCCH of different types), for scheduling a data transmission to be received by the WTRU or for scheduling a data transmission to be transmitted by the WTRU (par.[0003] describes a UE and eNodeB which transmits and receive data from one another on a prescribed time unit basis, in subframes of a radio frame. Par.[0065] describes the PDCCH either sPDCCH or traditional long PDCCH which carries uplink (UL) or downlink (DL) grants such that the UE and eNodeB may transmit communicate with one another. Par.[0071 – 0072]), wherein the set of PDCCH candidates is a full set of PDCCH candidates of a search space (par.[0080 – 0082] discloses that the UE monitors or attempts blind decoding on a set of CCEs (e.g. a search space) in either a user specific search space, or in a common search space, par.[0084] describes a UE attempting to decode each PDCCH in the corresponding Search Space according to all monitored DCI formats using blind decoding.); and 
the processor and the transceiver configured, on a condition the transceiver has received a message with an indication to also monitor a set of (sPDCCH) candidates (par.[0168] discloses ALT-2 PDCCH USS monitoring during sPDCCH monitoring, par.[0169]), to monitor, based on the received message, a set of PDCCH candidates of the search space for DCI associated with a short transmission time interval (sTTI) (par.[0169 and 0172] discloses a UE supporting data transmission in an sTTI, wherein the legacy PDCCH and PDSCH may be scheduled in the sTTI.), for scheduling a short data transmission to be received by the WTRU or for scheduling a short data transmission to be transmitted by the WTRU(), wherein the set of PDCCH candidates monitored for DCI associated with an sTTI is  a subset of the full set of the PDCCH candidates of the search space (par.[0170] which recites, in part, “In this case, it is preferred to reduce the number of BDs in the sPDCCH USS and/or the PDCCH USS in order to reduce the BD overhead of the UE, par.[0171] discloses that the UE may monitor PDCCH USS periodically in a specific time domain); and 
the transceiver is configured to receive, using at least one PDCCH candidate of the monitored set of PDCCH candidates, DCI associated with an sTTI (par.[0147 and 0172] “discloses a UE supporting data transmission in an sTTI, wherein the legacy PDCCH and PDSCH may be scheduled in the sTTI.”as discussed above), for scheduling a short data transmission to be received by the WTRU or for scheduling a short data transmission to be received by the WTRU or information scheduling a data transmission to be transmitted by the WTRU (Also, par.[0070] discloses that the physical downlink control channel (PDCCH) carries the Downlink Control Information (DCI), wherein the DCI comprises resource allocation information such as resource allocation information for uplink and downlink transmissions, e.g. Downlink and Uplink grant. Par.[0082]).

Regarding claims 17 and 25, You discloses monitor, in a subsequent time window, sPDCCH candidates of another search space for DCI (par.[0182] and fig.7 discloses that when the PDCCH_STTI_ind is received the UE may monitor for sPDCCH throughout the subframe, e.g. multiple sTTIs until the next subframe).

Regarding claims 18 and 26, You discloses wherein each PDCCH candidate of the search space is associated with an aggregation level, and wherein the aggregation level is associated with a search space size defined by a number of control channel elements (CCEs) (par.[0075] discloses the PDCCH is transmitted on an aggregation of one or a plurality of CCEs).
Regarding claims 19 and 27, You discloses wherein the indication to monitor the set of sPDCCH candidates is an indication of the presence of one or more sPDCCH search spaces in a short transmission time interval (sTTI) time window (par.[0180 – 0182] which discloses the sTTI indication, and fig.7 which discloses monitoring the search spaces in the sTTI).
Regarding claims 20 and 28, You discloses wherein the search space is a WTRU-specific search space (pg.15 describes common and user specific/WTRU specific search spaces).
Regarding claims 21 and 29, You discloses wherein the processor is configured to determine one or more aggregation levels based on whether the transceiver has received a message with an indication to monitor the set of sPDCCH candidates and to determine the PDCCH candidates to be monitored based on the determined one or more aggregation levels (par.[0078 - 0079] recites, in part, “In a 3GPP LTE/LTE-A system, a set of CCEs on which a PDCCH can be located for each UE is defined. A CCE set in which the UE can detect a PDCCH thereof is referred to as a PDCCH search space or simply as a search space (SS). An individual resource on which the PDCCH can be transmitted in the SS is called a PDCCH candidate. A set of PDCCH candidates that the UE is to monitor is defined as a search space (SS). SSs for respective PDCCH formats may have different sizes and a dedicated SS and a common SS are defined.” Thus it is apparent, based on the disclosure of You that different PDCCH formats, e.g. “PDCCH vs PDCCH” would have different aggregation levels).

Regarding claims 22 and 30, You discloses wherein a plurality of CCEs associated with the determined PDCCH candidates are defined as a function of a radio network temporary identifier (RNTI) (par.[0079 - 0081] discloses a CCE in a set, is called a search space in which a UE can detect a PDCCH. The PDCCH is CRC masked using the UE’s RNTI. Thus, the plurality of CCEs in a set, e.g. “a search space” which is used to transmit the PDCCH candidate are defined by the RNTI used to decode the PDCCH).
Regarding claim 24, You discloses monitoring, on a condition the WTRU has not received a message with an indication to monitor a set of sPDCCH candidates, a set of PDCCH candidates for DCI, wherein the set of PDCCH candidates is a full set of PDCCH candidates of the search space (par.[0179 – 0182] describe the UE receiving a semi-static indication or dynamic indication which indicates to the UE whether resources are configured in sTTI or TTI. If the resources are configured in sTTI, then monitoring of sTTI USS is performed as discussed on pg.15 as it pertains to both common and user specific search spaces, otherwise if the traditional/legacy TTI is indicated the UE will monitor PDCCH candidates as discussed in par.[0080- 0081] and pg.15).

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. The office appreciates the applicants clarifying amendments, thus, the rejection in view of You, and the interpretation of the claims has changed. The applicants allege that You does not disclose:
“………………. to monitor a set of PDCCH candidates of the search space for DCI for scheduling a data transmission to be received by the WTRU or for scheduling a data transmission to be transmitted by the WTRU,…………….., and;
the processor and the transceiver configured, on a condition the transceiver has received a message with an indication to monitor a set of sPDCCH candidates, to monitor,………… a set of PDCCH candidates………………….DCI associated with a short transmission time interval (sTTI) for scheduling a short data transmission to be received by the WTRU or for scheduling a short data transmission to be transmitted by the WTRU, and;
for scheduling a short data transmission to be received by the WTRU or scheduling a short data transmission to be transmitted by the WTRU”
The office respectfully disagrees. 
	The disclosure of You et al. (US 2018/0234998 A1) is directed to a method for allowing a UE or MTC-UE to acquire a downlink control information (DCI) in a PDCCH, which is a technique that is well-known in the art, par.[0003]. You teaches the traditional Physical downlink control channel wherein the user obtains a DCI which comprises either an DL assignment or an uplink assignment, such that the UE may communicate wirelessly with a base station. You discloses that the PDCCH is transmitted via the control region of a subframe, wherein the UE may acquire the PDCCH via the control channel. Par.[0067] describes the UE as monitoring for every PDCCH. However, this is very inefficient for MTC devices, and even for traditional UEs’. Thus, the disclosure teaches Control Channel Elements (CCEs) wherein the UE may allocated a search space wherein the UE may monitor a subset of the entire set of PDCCH, in either a User Specific Space (USS) or a Common Search Space (CSS), par.[0080]. Thus, this allows the UE to reduce the overhead of blind detection that would be necessary if the UE had to blind decode the entire set of PDCCH, as discussed in the rejection of claims 16 and 23 above (see e.g. “the UE may be configured to monitor a subset of the set of PDCCH in the USS or CSS by being allowed to monitor at specific times by being allocated specific time domain” par.[0171]). Furthermore, the disclosure of You teaches a traditional PDCCH which can be used for scheduling UL or DL in the PDSCH and the sTTI which is considered the shortened transmission because the TTI (e.g. the time to transmit and receive) is shortened as the sTTI is a few symbols in time as opposed to the traditional TTI which is 1ms or 14 symbols in time. As can be seen in fig.7 and was previously discussed in the rejection of claim 16 and 23 the PDCCH can be used for the traditional TTI and the sPDCCH can be used for scheduling in the sTTI. Nevertheless, the disclosure of You teaches alternatives to this approach wherein the PDCCH can schedule the sPDSCH in an sTTI and vice-versa (par.[0174 - 0175]).
	The arguments made with regard to claim 35 are moot because the claim is new and was not originally presented in the claim set dated 02/17/2022, and thus new grounds of rejection are required. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2018/0098337 A1) “Method for Transmitting and Receiving Data in Wireless Communications Systems and Apparatus for the Same”
Nogami et al. (US 2017/0273071 A1) “User Equipments, Base Station, and Methods” par.[0140] discloses indicating in a subframes whether the device should monitor a PDCCH or sPDCCH based on signaling. 
Urabayashi (WO 2017/170157 A1) “Base Station and Wireless Terminal”
You et al. (US 2018/0212732 A1) “Downlink Signal Reception Method, User Equipment, Downlink Signal Transmission Method and Base Station”
You et al. (US 2018/0376497 A1) “Control Information, Reception Method, and User Equipment, and Control Information Transmission Method and Base Station”
Kim et al. (US 2019/0223204 A1) “Method and User Equipment for Receiving Downlink Channel, and Method and Base Station for Transmitting Downlink Channel” fig.7 par.[0211 – 0219].
Kim et al. (US 2018/0359068 A1) “Uplink Channel Transmitting Method and User Device, and Uplink Channel Receiving Method and Base Station”
You et al. (US 2019/0045487 A1) “Downlink Channel Reception Method and User Equipment, and Downlink Channel Transmission Method and Base Station”
He et al. (WO 2017/136592 A1) “Resource Allocation in Low-Latency Wireless Systems”
You et al. (US 2017/0230994 A1) “Method and User Equipment for Receiving Downlink Control Information, and Method and Base Station for Transmitting Downlink Control Information”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411